EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0074367, filed on 2019/01/21.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Jeon (US PGPub./Pat. 20160307971) teaches an organic light emitting diode display including a substrate includes a display area and a peripheral area surrounding the display area, an organic light emitting member disposed in the display area, dams 

Shin et al. (US PGPub./Pat. 10997881) teach a display device includes a base substrate which includes a display area and a peripheral area, the peripheral area including a bending area; a first test signal line and a second test signal line which are located on the peripheral area; a lower insulating layer which is located on the first test signal line and the second test signal line; a first test connection pattern which is located on the lower insulating layer and connected to the first test signal line; a second test connection pattern which is located on the lower insulating layer, spaced apart from the first test connection pattern, and connected to the second test signal line; an upper insulating layer; and a first crack detection line which is located on the upper insulating layer, is connected to the first and second test connection patterns, and has at least a portion overlapping the bending area.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…a crack sensing pattern overlapping with the planarization portion;
a first connection line connected to one end of the crack sensing pattern and extending in a first direction; and
a second connection line connected to the other end of the crack sensing pattern, spaced apart from the first connection line, and extending in the first direction,
wherein at least one of the first connection line and the second connection line overlaps with the recess portion…” (Claim 1; Claim 15 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628